Per Curiam:
We are of opinion that the affidavit upon which the order in supplementary proceedings was based was sufficient. (See Jaques v. Willett, 104 N. Y. Supp. 500, and Sherl v. Kurzman, 60 Misc. Rep. 332.) The order appealed from is reversed, with ten dollars costs and disbursements, and the matter is remitted to the County Court of Westchester county for further proceeding. Jenks, P. J., Burr, Thomas, Carr and Putnam, JJ., concurred. Order of the County Court of Westchester county reversed, with ten dollars costs and disbursements, and matter remitted to said court for further proceeding.